Citation Nr: 0921504	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
trauma.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral leg 
condition, to include as secondary to low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1964 and from May 1964 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
service connection for residuals of neck trauma and bilateral 
leg disorder and denied reopening the Veteran's claim for a 
back disability.  Jurisdiction over the case was subsequently 
returned to the RO in Baltimore, Maryland.  

When this case was before the Board in November 2006, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.  

In the November 2006 decision, the Board reopened the 
Veteran's claim for a low back disability and remanded the 
issue for further development.  

The issues of entitlement to service connection for low back 
disability and bilateral leg disability are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

The Veteran's residuals of neck trauma were incurred during 
the Veteran's military service.

CONCLUSIONS OF LAW

The criteria for service connection for residuals of neck 
trauma are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for service connection 
for residuals of neck trauma, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran claims that he injured his neck in service.  The 
Veteran reports that while unloading a truck, a large 
container started to fall on him, and he caught it with him 
arms.  His neck pain began several days later.  The Veteran's 
service treatment records (STR's) do not show treatment for 
complaints of neck pain during service.  The Veteran argues, 
however, that there are treatment records missing from his 
file, including his reports to sick bay following the 
incident.

The record shows that the Veteran has a current neck 
disability.  Treatment records beginning January 1982 show 
treatment for a cervical spine disability.

Pursuant to the November 2006 remand, the Veteran was 
afforded a VA examination for his residuals of neck trauma in 
March 2008.  The examiner, a nurse practitioner, noted that 
the Veteran reported injuring his neck in service and again 
in a car accident in 1992.  The examiner diagnosed the 
Veteran with cervical myelopathy with continued limiting 
pain, reduced range of motion and status post cervical fusion 
for severe sublucation of C1 and C2.  The examiner opined 
that it is highly unlikely that the Veteran's cervical 
myelopathy, spine pain and limitation of motion are caused by 
or a result of trauma from catching a container falling off a 
truck.  The examiner stated that an account of the incident 
in service was provided by the Veteran and is not documented 
in the records.  She further stated that many examinations 
including his discharge examination do not document his neck 
pain though they document headaches.  The examiner explained 
that the VA treatment records since 1982 show an evolution of 
symptoms that did not start as neck pain, and neck injury was 
even denied in a 1984 treatment record.  The MRI showed a 
gradual evolution of changes that are degenerative changes.  
The examiner further stated that it would be speculation on 
her part to assert that what appears to have been an injury 
(that did not even immediately cause neck pain) could have 
made the degenerative changes more likely to occur.

The Veteran submitted opinions by two physicians stating that 
his current neck disability is related to his injury in 
service.  In August 2005, the Veteran's physician, Dr. S.S. 
stated that the Veteran first injured himself in 1964 while 
in service.  She explained that at the time of the injury, 
the Veteran was unloading a truck when several garbage cans 
fell that he was supporting.  He injured his neck and back at 
that time and has suffered from pain since that time.  She 
stated that the Veteran has suffered a great deal of neck and 
back pain since his injury in 1964, as well as weakness in 
his arms from the spinal cord compression.  Again, in May 
2006, Dr. S.S. stated that the Veteran sustained an injury to 
his neck in 1964-65 during service.  She explains that he was 
working when trash cans fell on him, injuring his neck.  
Since that time he has significant pain and discomfort in his 
neck.  It has continued to get progressively worse until 
recently when he underwent a cervical spine fusion in 
September 2005.  She also explained that the Veteran had been 
receiving treatment in the neurology clinic since the mid 
1980's.

In May 2007, Dr. C.C., a private physician, stated that the 
Veteran was treated in his office for an automobile accident 
in June 2006.  He was treated for injuries to his neck and 
back.  At that time, X-rays, MRIs and physical exams showed 
evidence of pre-existing disease in his neck.  The Veteran 
was also treated in 1992 for an automobile accident which 
occurred in July 1992.  On both occasions, there was an 
indication on X-ray studies and clinical findings that there 
was a pre-existing injury to his cervical spine.  The 
physician concluded that the Veteran had pre-existing disease 
in his neck due to previous trauma to his neck which the 
Veteran said occurred in the 1960's while he was in service.  

Generally, when the evidence includes conflicting medical 
opinions, benefits of the doubt is given to the Veteran if 
the evidence is equal in probative value.  In weighing the 
evidence, the Board finds that the opinions provided by Dr. 
S.S. and Dr. C.C. have a more probative value than the March 
2008 VA examiner's opinion.  Dr. S.S. works in the Neurology 
Clinic at the VA and therefore specializes in injuries or 
other ailments that cause neurological damage.  She is 
therefore highly competent to provide an opinion as to 
whether the Veteran's injury in service caused his current 
disability.  The examiner is a nurse practitioner without any 
type of specialization in this area.  Dr. C.C. is the 
physician who treated the Veteran for his automobile 
accidents.  He analyzed the X-rays taken at the time of each 
accident and concluded that the Veteran had sustained a 
previous injury before the automobile accidents.  For these 
reasons, the Board finds that the element of a nexus between 
the present neck disability and the post-service 
symptomatology has been satisfied.

As to lack of documentation of the Veteran's in-service 
injury, the Board finds that the Veteran's testimony that he 
injured his neck while unloading a truck during service to be 
credible.  Furthermore, the Veteran is competent to testify 
to the pain he experienced in his neck following the 
accident.  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).

Therefore, resolving all doubt in the Veteran's favor, 
service connection for residuals of neck trauma is granted.

	
ORDER

Entitlement to service connection for residuals of neck 
trauma is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The Veteran has not been afforded a VA examination for his 
low back disability or for his bilateral leg disability.  The 
Veteran claims that he has had back pain since an incident in 
service where a garbage can fell on him.  A VA treatment 
record dated November 1992 and a private treatment record 
dated January 1993 both show that the Veteran has a current 
disability of his lower back.  Furthermore, a VA physician 
has opined that the Veteran's current back disability is 
related to an incident in service where a garbage can fell on 
him.  For these reasons, an examination is needed to 
determine whether any current low back pain is related to 
service.  

The Veteran claims that his bilateral leg disability is 
related to his back disability.  The record is unclear as to 
what type of bilateral leg disability the Veteran is 
claiming.  A November 1992 VA treatment record notes a 
diagnosis for degenerative joint disease of the lower spine 
with sciatica, but it further states that the pain radiated 
to the Veteran's lower abdomen and not to his lower 
extremities.  During the March 2008 examination, a sensory 
examination was conducted that did not reveal any 
abnormalities of the Veteran's lower extremities.  Further 
development is needed before the Board can properly 
adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a 
letter asking for clarification as to 
what type of bilateral leg disability the 
Veteran is claiming.

2.  After receiving clarification from 
the Veteran, the Veteran should be 
scheduled for a VA examination to 
determine the etiology of any low back 
disability and any bilateral leg 
disability. The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should provide a diagnosis 
for any low back disability and bilateral 
leg disorder and provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
each disorder is etiologically related to 
service or to service-connected back or 
neck disability.  The examiner should 
provide rationales for all opinions 
given.

 The examiner is advised that the Veteran 
is competent to report the symptoms of 
his back disability in service; such 
reports must be considered in formulating 
any opinions.

If the examiner does not find that the 
Veteran's disabilities are related to 
service or to a service-connected 
disability, the examiner should comment 
on the August 2005 opinion by the 
Veteran's physician that states that the 
Veteran's back disability is related to 
the Veteran's service. 

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order. The Board intimates no opinion 
as to the ultimate outcome of this case. 
The Veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


